Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021, 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1, 17 and 30-47 set forth in the preliminary amendment submitted 3/12/2021 form the basis of the present examination.

Double Patenting
4.    The claims of the present application and the Claims of Patent US 10322064 B2 and Patent US 10375847 B2 is reviewed and it is found that there is no Double Patenting. In present application, independent Claim 1, Line 8; independent Claim 17, Line 8 recites "a first measurement of a distribution of a first characteristic of the content at a first time via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging," which is not recited in the Claims of US 10322064 B2. Claims in Patent US 10375847 B2 is different than the claim in the present application. Therefore, a Double Patenting rejection is not being made.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 29, 30, 31 of U.S. Patent No. US 10952927 B2 (the ‘927 patent). With respect to claims 17, 31 and 32 of the present application, although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, 31 and 32 of the present application is anticipated by claim 16, 29, 30 of the ‘927 patent as shown in the table below. 

With respect to claim 1 of the present application, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10952927 B2 in view of Stein et al. (Hereinafter “Stein”) in the US Patent Application Publication Number US 20130222135 A1.

 With respect to claim 33 of the present application, the ‘927 patent claim 32 discloses all of the elements of claim 33, as shown in the table below:





 Patent (US 10952927 B2)
1. (Currently amended): An apparatus for monitoring a content of a chamber of a container, the apparatus comprising: a liner that comprises a first plurality of electrodes that includes more than two electrodes, the liner being dimensioned and arranged to locate the first plurality of electrodes such that they are electrically coupled with the content; and electronic circuitry that is operative for:
(1) performing a first measurement of a distribution of a first characteristic of the content at a first time via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging, wherein the first characteristic is selected from the group consisting of permittivity and acoustic impedance wherein the first measurement includes: (i) generating a first plurality of stimulus signals, each stimulus signal of the first plurality thereof being generated between a different pair of electrodes of the first plurality thereof; (ii) for first plurality thereof, measuring a response signal at each other electrode of the first plurality thereof to define a first response-signal set, wherein the first plurality of stimulus signals and the plurality of first response-signal sets have a one-to-one correspondence; and (iii) generating a first map of the three-dimensional distribution of the first characteristic of the content within the chamber based on the first plurality of stimulus signals and the plurality of first response-signal sets; and (2) determining a first quantity of the content at the first time based on the first map of the three-dimensional distribution.


(b) for each stimulus signal of the first plurality thereof, measuring a response signal at each other electrode of the plurality thereof to define a response-signal set of a first plurality thereof, wherein the first plurality of stimulus signals and the first plurality of response-signal sets have a one-to-one 
(3) determining a first quantity of the content within the chamber at the first time based on the first map; and (4) generating a first output signal based on the first quantity.
31. (Currently amended): The method of claim 17 further comprising: (4) generating a second map of the distribution of the first characteristic of the content at a second time, wherein the second map is generated via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging, wherein the second map is generated by operations comprising; (a) generating a second plurality of stimulus signals, each stimulus signal of the second plurality thereof being generated between a different pair of electrodes of the plurality thereof; and (b) for each stimulus signal of the second plurality thereof, measuring a response signal at each other electrode of the plurality 
32. (Currently amended): The method of claim 31 further comprising (7) generating the first output signal based further on at least one of , the second quantity, the first time, and the second time.

29. The method of claim 16 further comprising: (4) generating a second map of the distribution of the first characteristic of the content at a second time, wherein the second map is generated via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging, wherein the second map is generated by operations comprising; (a) generating a second plurality of stimulus signals, each stimulus signal of the second plurality thereof being generated between a different pair of electrodes of the plurality thereof; and (b) for each stimulus signal of the second plurality thereof, measuring a response signal at each other electrode of the plurality thereof to define a response-signal 
30. The method of claim 29 further comprising (6) generating an output signal based on at least one of the first quantity, the second quantity, the first time, and the second time.
first output signal includes at least one indicator that is based on at least one of the state of the content at the second time, an environmental condition, and a difference in the content at the first and second times.
31. The method of claim 29 wherein the output signal includes at least one indicator that is based on at least one of the state of the content at the second time, an environmental condition, and a difference in the content at the first and second times.

.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10952927 B2 in view of Stein et al. (Hereinafter “Stein”) in the US Patent Application Publication Number US 20130222135 A1. 

Regarding claim 1, Patent ‘927 discloses all the limitation of an apparatus of the present application claim 1, except that and (2) determining a first quantity of the content at the first time based on the first map of the three-dimensional distribution.
Stein teaches an apparatus for monitoring a content of a container (A medication container is provided that includes a housing (e.g., bottle) for medication (as the content) and a cap removably coupled to the housing; Paragraph [0005] Line 2-4; the medication container includes a measurement sensor (e.g., capacitance sensor or weight sensor) coupled to the housing for sensing a quantity of medication within the housing; Paragraph [0005] Line 7-9; Figure 1), wherein 
(2) determining a first quantity of the content at the first time based on the first map of the three-dimensional distribution (FIG. 8 is a graph of capacitance (y-axis) versus number of pills (x-axis) as measured by a capacitance sensor 116 as the second signal. In this example, capacitance sensor 116 was constructed as shown in FIGS. 3A and 3B; Paragraph [0080] Line 1-5; As shown, the capacitance measurement ranges from slightly less than 10.7 Pico Farads (pF) to slightly less than 12 pF as the contents of medication container 102 change from 0 pills to 50 pills, respectively; Paragraph [0080] Line 5-8; From the number of the pill quantity of the ). The purpose of doing so is to increase patient adherence to medication regimens and to improve patient outcomes and quality of life.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to determine a first quantity of the content at the first time based on the first map of the three-dimensional distribution, as taught Stein, to include the step of determining increase patient adherence to medication regimens and to improve patient outcomes and quality of life (Paragraph [0004]).

Allowable Subject Matter
Claims 30, 34-42 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Gao et al. (US 8762084 B2) discloses, “Multiple excitation capacitance polling for enhanced electronic capacitance tomography- FIG. 3 shows an MECaP ECT system 300 capable of making multiple simultaneous inter-electrode capacitance measurements according to the present inventive techniques. As shown in FIG. 3, the system 300 includes a sensor 310 with eight electrodes 311a-311h (of course, other sensors may include any suitable number and configuration of electrodes). Oscillators 340 apply excitation signals to a subset of the electrodes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866